Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Rotker, J.), rendered October 26, 1988, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon her previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s contention with respect to the sufficiency of her plea allocution has not been preserved for appellate review as she did not move to withdraw her plea under CPL 220.60 (3) or to vacate the judgment of conviction under CPL 440.10 (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). Furthermore, by pleading to a lesser crime than that charged in the indictment, the defendant forfeited the right to challenge the factual basis of the plea (see, People v Adams, 57 NY2d 1035; People v Rivera, 143 AD2d 783).
The sentence imposed upon the finding that the defendant had violated the previously imposed sentence of probation was not an improvident exercise of the court’s discretion (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Brown, Balletta and Miller, JJ., concur.